DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 20, 29, 31 and 38.
Amended: 1 and 11-12.
Cancelled: 10 and 34-37.
Pending: 1-9, 11-33 and 38-46. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
EXAMINER'S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendment is necessary to address claim dependency issue.
The application has been amended as follows:
In claim 13, line 1, replace “claim 10” with --claim 1--.
Response to Arguments
Applicant’s arguments, see page(s) 9-11, filed 12/15/2021, with respect to claim(s) 1-9 and 13-19 have been fully considered and are persuasive.  The rejection of claim(s) 1-9 and 13-19 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-9, 11-33 and 38-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are SEL and PARK.
SEL discloses a charge trap flash memory device includes a flash memory array having at least a first page of charge trap memory cells therein electrically coupled to a first word line. The first page of 
PARK discloses nonvolatile memory devices and methods of operating thereof. The nonvolatile memory devices include: dummy cells connected to a dummy bit line; and a dummy bit line bias circuit providing a dummy bit line voltage to the dummy bit line during a program operation, wherein, due to the dummy bit line voltage, at least one of the dummy cells is programmed with a threshold voltage lower than the top programmed state and higher than an erased state during the program operation.
 
Re: Independent Claim 1 (and dependent claim(s) 2-9 and 11-19), there is no teaching or suggestion in the prior art of record to provide:
 
Re: Claims 20-33 and 38-46, these claims have been previously allowed. See office action dated 10/07/2021.
a summer for summing outputs from one or more bit lines, wherein the summer is adjustable based on a variable resistor or a variable capacitor;
wherein during a read operation of a selected cell in the first plurality of columns of cells, current passes through a path formed in a bit line switch in the set of bit line switches coupled to the bit line connected to the selected cell in the first plurality of column of cells, the selected cell, a dummy bit line, and a dummy bit line switch in the set of dummy bit line switches into the summer.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov